Matter of Parmenter v Nash (2019 NY Slip Op 00816)





Matter of Parmenter v Nash


2019 NY Slip Op 00816


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ. (Filed Feb. 1, 2019.) 


MOTION NO. (898/18) CAF 18-00514.

[*1]IN THE MATTER OF TYMOTHY M. PARMENTER, PETITIONER-APPELLANT, 
vJULIE E. NASH, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.